FILE COPY



                                             BILL OF COSTS

             TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                            No. 07-15-00059-CV

                                   In the Interest of V.E.C., II, a Child

             (No. 2013-506,031 IN 140TH DISTRICT COURT OF LUBBOCK COUNTY)


Type of Fee                     Charges       Paid        By
Reporter's record               $1,857.30     UNKNOWN     State
Supreme Court chapter 51 fee    $50.00        INDIGENT    Julie Panger
Filing                          $100.00       INDIGENT    Julie Panger
Indigent                        $25.00        INDIGENT    Julie Panger
Statewide efiling fee           $20.00        INDIGENT    Julie Panger




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                               Court costs in this cause shall be paid as per
                                   the Judgment issued by this Court.

        I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears
of record in this office.


                                                  IN TESTIMONY WHEREOF, witness my hand
                                                  and the Seal of the COURT OF APPEALS for the
                                                  Seventh District of Texas on August 19, 2015.


                                                  Vivian Long
                                                  VIVIAN LONG, CLERK